GRAVES, J.
This is a companion case of the case of State of Missouri at the relation of William J. Gavigan v. Bernard Dierkes, Auditor, ante, p. 578. • Relator Barrett is one of the attorneys whose employment was attempted to be authorized by the same resolution under which Gavigan based his claim. A reading of the facts in that case will give the facts in this case, save as to the character of work performed. Barrett performed the services of an attorney for the same committee mentióned in the Gavigan case.
For the reasons assigned in the Gavigan case, the .judgment of the trial court is affirmed in this case.
All concur.